ORDER

PER CURIAM.
Appellant, Tina Parker, (“defendant”) appeals the judgment on her jury conviction for one count of possession of methamphetamine pursuant to RSMo section 195.202 (2000). Defendant claims that the trial court abused its discretion in that the court (1) denied defendant’s motion for judgment of acquittal; (2) allowed evidence of various uncharged crimes in her trial; and (3) admitted certain hearsay testimony and documents.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *558would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).